Citation Nr: 1137829	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  08-01 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty from May 1943 to May 1947. 

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a May 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In June 2009, as support for his claim, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge of the Board.  

The Board advanced the appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002). 

In September 2009, the Board remanded the claim to the RO via the Appeals Management Center (AMC) for further development and consideration.

After receiving the file back from the AMC, the Board issued a decision in April 2010 denying the claim, and the Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).

In a February 2011 order, granting a joint motion, the Court vacated the Board's decision and remanded the claim to the Board for further development and readjudication in compliance with directives specified.  

To comply with the Court's order, the Board in turn is again remanding the claim to the RO via the AMC.



REMAND

The Veteran contends that he is unable to obtain or maintain substantially gainful employment because of the severity of his service-connected disabilities and, therefore, entitled to a TDIU.  His service-connected disabilities are:  (1) right eye enucleation, rated 40-percent disabling; (2) disfiguring facial scars, rated 30 percent; (3) partial paralysis of the seventh cranial nerve, rated 10 percent; (4) partial paralysis of the right fifth cranial nerve, rated 10 percent; (5) anosmia, rated 10 percent; and (6) bilateral hearing loss, (7) right maxillary sinusitis, (8) herniorrhaphy, and (9) maxillary fracture, each rated as zero-percent disabling.  Thus, his combined disability rating is 70 percent.  See 38 C.F.R. § 4.25.  So he meets the threshold minimum rating requirements of § 4.16(a) for consideration of a TDIU, that is, without having to resort to the extra-schedular provisions found in § 4.16(b).

The Veteran's work history shows that he retired as a farmer in 1983 and had prior work experience as a maintenance mechanic for arcade games.  He believes the loss of his right eye and vision problems preclude him from working as a bus driver, and that his facial scars impact his employability as well.  He also believes that the partial paralysis of his upper extremities, especially his hands, precludes him from any kind of physical work.

The Veteran has been afforded two VA compensation examinations to determine whether his service-connected disabilities preclude him from securing or obtaining substantially gainful employment.  When examined by VA in April 2006, the examiner commented that the Veteran's service-connected loss of his right eye prevented him from working as a bus driver after World War II, but that it did not prevent him from working as a farmer - a job he had had for many years until retiring in 1983.  This VA examiner then commented that the Veteran's 
service-connected facial scars also did not affect his ability to be employed, and that his nonservice-connected chronic obstructive pulmonary disease (COPD) would not prevent him from performing sedentary or light physical activity.  This examiner, however, did not comment on the Veteran's several other service-connected disabilities, namely, the partial paralysis of his seventh cranial nerve and partial paralysis of his right fifth cranial nerve.  There also was no mention of the effect of the hearing loss on his employability. 

The Board found this oversight significant since the Veteran had testified during his hearing that these conditions, especially when considered collectively, precluded him from working.  The Board therefore remanded the claim in September 2009 for a supplemental medical opinion.  That additional VA examination was performed in November 2009.  A report of that additional examination notes that the cause of the Veteran's retirement was due to physical problems, specifically, complications of a prostatectomy.  After reviewing the results of the Veteran's objective clinical examinations and the other pertinent evidence in the claims file, this additional VA examiner determined it less likely than not (less than 50 percent probability) the Veteran's service-connected disabilities preclude his ability to engage in all forms of substantially gainful employment.  In discussing the underlying medical rationale, this VA examiner indicated he had based this unfavorable opinion on several factors.  

First, this examiner noted the Veteran had had these service-connected disabilities since service and that, based on a review of his medical records and the fact that there had not been any subsequent surgery, these disabilities had not progressed in severity and had remained constant since service.  Second, the examiner noted the Veteran's service-connected disabilities did not prevent his employment for at least 25 years (referring to his continuous work during that time frame as a farmer), also pointing out that he had stopped working in the early 1980s because of his prostate cancer and its treatment, which his records showed had occurred in January 1980, so since service.  The examiner also pointed out the Veteran now has urinary incontinence/suprapubic catheter due to the prostate cancer treatment, as well as COPD and congestive heart failure, none of which are service connected and all of which are limiting factors with respect to employment.  Third, the examiner noted that the innervation in the Veteran's hands is not affected by his service-connected cranial nerve palsies.  Rather, the examiner explained that the Veteran's hand condition and impairment are attributable to carpal tunnel syndrome (CTS), another condition that is not service connected.  This examiner then added, "[i]n fact his VA PCP [primary care provider] has stated that his hand condition is due to carpal tunnel syndrome." 

The Court-granted joint motion vacated the Board's April 2010 decision because the Board had not provided adequate reasons and bases in support of its finding that this November 2009 additional VA examination was adequate.  Specifically, in finding or concluding the Veteran was indeed unemployable, but importantly not because of his service-connected disabilities, instead, on account of these other causes and factors mentioned that have no connection with his military service, the Board had relied on this November 2009 examiner's opinion stating the Veteran's VA PCP had diagnosed the Veteran with carpal tunnel syndrome.  However, there is no evidence of any such statement by the Veteran's PCP in the record, nor is there any evidence of a carpal tunnel syndrome diagnosis.

So before readjudicating this claim, the November 2009 VA examiner needs to have opportunity to provide the basis of his conclusion that the Veteran's VA PCP has diagnosed carpal tunnel syndrome (a condition that is not service connected) as the source of the innervations in the Veteran's hands rather than his 
service-connected cranial nerve palsies or cite to evidence in the file or in the Veteran's medical history and examinations confirming this diagnosis of carpal tunnel syndrome.

In the event the November 2009 VA examiner is no longer available to provide this additional comment and basis for concluding the Veteran has carpal tunnel syndrome, the Veteran will need to be reexamined for additional medical comment on this determinative issue of employability.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994) (indicating the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would produce sufficient income to be other than marginal); Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991) (The Board may not offer its own opinion regarding whether the Veteran can perform work based on his current level of disabilities, a technique the Court has previously determined to be "inadequate" within.). 

Accordingly, the claim is REMANDED for the following additional development and consideration:

1.  Return the claims file to the November 2009 VA compensation examiner for opportunity to cite to evidence in the file, including in the Veteran's medical history and the reports of his evaluations and treatment, including especially by his VA PCP, indicating it has been confirmed he has carpal tunnel syndrome.  Because the November 2009 examiner indicated the Veteran's VA PCP had made this diagnosis of carpal tunnel syndrome (which is not a service-connected disability) and identified it as the source of the innervations in the Veteran's hands, rather than his service-connected cranial nerve palsies, there necessarily needs to be documentation of this supposed carpal tunnel syndrome diagnosis in the file, else, there is no basis for this conclusion.

To this end, the Veteran's VA PCP records will need to be obtained if not all of them are in the file.

In the event the November 2009 VA examiner is unavailable to provide this further comment, have the Veteran reexamined for an additional medical opinion concerning whether he is unemployable (meaning incapable of obtaining and maintaining substantially gainful employment) on account of his service-connected disabilities, if only these disabilities are considered.  So to reiterate, they are:  (1) right eye enucleation, rated 40-percent disabling; (2) disfiguring facial scars, rated 30 percent; (3) partial paralysis of the seventh cranial nerve, rated 10 percent; (4) partial paralysis of the right fifth cranial nerve, rated 10 percent; (5) anosmia, rated 10 percent; and (6) bilateral hearing loss, (7) right maxillary sinusitis, (8) herniorrhaphy, and (9) maxillary fracture, each rated as zero-percent disabling.  Thus, his combined disability rating is 70 percent.  

In making this determination, the examiner should consider the medical opinions already offered on this issue by VA compensation examiners in April 2006 and November 2009, but should only consider the Veteran has carpal tunnel syndrome if it is confirmed he indeed does, such as would be reflected by a prior diagnosis of this condition supposedly by his VA PCP.

There must be discussion of the underlying rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

2.  Then readjudicate this TDIU claim in light of the additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.


The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



